Citation Nr: 1733067	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-24 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral knee pain and mild degenerative changes, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburgh, Florida.

In May 2017 the Veteran testified at a hearing before the undersigned.  A transcript of this proceeding is of record, which reflects that the Board would keep the record open for a period of 60 days for the submission of additional evidence.  In June 2017, the Veteran, through his representative, submitted additional evidence in the form of a private medical opinion.  38 U.S.C.A. § 7105 (e) (West 2014) provides that waiver of initial agency of original jurisdiction (AOJ) review of evidence submitted by the claimant or his representative to the AOJ or the Board is presumed in cases where, as here, the substantive appeal was filed after February 2, 2013.  See 38 U.S.C.A. § 7105 (e) (West 2014); VA Fast Letter 14-02 (May 2, 2014).  Accordingly, no waiver of review by the AOJ is required.  

The claim for service connection for bilateral knee pain has been recharacterized in light of Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  Therefore, the Veteran's service connection claim is characterized as stated on the title page of this decision to encompass all current diagnoses for the complained of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

As a final initial matter, the Board acknowledges that the Veteran has submitted a substantive appeal, VA Form 9, with additional issues at this time.  However, those issues have not been certified to the Board, and it appears that the agency of original jurisdiction (AOJ) is still working on those issues.  Consequently, the Board will not take jurisdiction over those claims at this time and those additional appellate issues will be addressed by the Board at a later date after those issues have been certified to the Board by the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral knee disability did not have onset during and was not caused by active service and was not caused or made worse by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION


With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. 
§§ 3.307, 3.309(a) (2016).  

In view of the evidence of record, the Board finds that the preponderance of the evidence is against granting service connection for bilateral knee disability, to include as secondary to service-connected bilateral pes planus.  The Veteran's primary argument is that his bilateral knee disability is caused by his service connected bilateral pes planus.  Thus, the matter turns on whether the Veteran's service-connected bilateral pes planus disability caused or aggravated his bilateral knee disability.  Specifically, during the May 2017 Board hearing, the Veteran testified that he was diagnosed by x-ray, which identified arthritis of the knees approximately four years ago and that a medical practitioner mentioned to him that his bilateral knee condition was secondary to his bilateral pes planus.  The Veteran further stated that he believed the conclusion was documented in progress notes.  He also explained that prolonged standing, sitting, and walking caused problems with his knees.  

There is evidence in favor of the claim and also evidence against the claim.  Here, the more probative medical evidence reflects that the Veteran's bilateral knee condition is neither caused nor aggravated by service-connected bilateral pes planus disability.  In January 2011 the Veteran was afforded a VA examination to determine the etiology of bilateral knee disability.  The January 2011 VA examiner diagnosed the Veteran with mild degenerative changes.  

As to whether a bilateral knee condition had its onset in service, the Veteran's service treatment records to include his July 1959 enlistment and July 1963 separation examinations and report of medical history do not indicate any knee problems.  The July 1963 separation examination report reflects that examination of the lower extremities was normal.  The normal separation examination report of the lower extremities reflects the judgment of a competent medical professional that the Veteran did not have in-service problems warranting a diagnosis of any knee conditions.  Thus, the Veteran's service medical records do not provide probative evidence in support of his claim.  

There are three medical opinions as to whether the Veteran's bilateral knee condition is related to service-connected bilateral pes planus.  In favor of the claim, is correspondence dated in March 2012 (which was resubmitted in July 2014) from G.A.D., DPM, a practitioner at the Bay Pines VA Medical Center Podiatry Clinic, which states that due to the extent of deformity of bilateral flat feet, the Veteran had surgery on the left foot and developed an abnormal gait over the years.  The practitioner concluded that "it is likely that this abnormal gait is causing him knee . . . problems."  The clinician provided no further rationale for his opinion.

Concerning the second medical opinion, a May 2017 statement titled "Nexus Statement" from the Veteran's private clinician, Y.H., LPO, CPO indicates she reviewed the Veteran's service treatments records and post-service treatment records and in her opinion bilateral knee condition "is most likely caused by or a result of (51% probability or better) severe pes planus and deformity of both feet correlated to knee pain."  She reasoned that pes planus caused misalignment of the ankle and foot, which translates directly to misalignment of the knee and further that this compromises structures of the knee joint resulting in damage.  In so finding, the clinician concluded that the Veteran's foot deformity has a direct correlation to his bilateral knee condition.

The final medical opinion was provided by the January 2011 VA examiner.  The examiner gave an opinion that the Veteran's bilateral knee mild degenerative changes is less likely as not due to or aggravated by his service-connected pes planus disability and determined that the Veteran's bilateral knee condition is more likely developmental.  The examiner's rationale was the claims file was devoid of any treatment for a knee condition and there was no known knowledge in medical literature that the Veteran's bilateral knee condition can be related to his service-connected pes planus disability.  

Pertinent evidence of record also includes post private and VA treatment records.  VA treatment records pertinent to the appeal are dated from January 2006 to July 2014.  Recent treatment records dated from March 2011 to July 2012 show the Veteran presented with complaints of knee pain that he believed was caused by his service-connected pes planus disability.  However, the remaining treatment records note the Veteran's consistent treatment for bilateral pes planus, to include right and left foot surgery and the reported symptoms of foot pain.  Treatment records do not show any complaints of or treatment for a knee disability until March 2011.  Although these medical records document the Veteran's reports of knee pain related to his bilateral pes planus, other than the evidence discussed above, there is no medical opinion relating any knee condition with the Veteran's service-connected bilateral pes planus during treatment.

Based on the above, the Board finds that the opinion of the January 2011 VA examiner is of greater probative weight than that of the March 2012 VA practitioner from the VA podiatry clinic and the May 2017 private opinion by Y.H., LPC, CPO.  First, the March 2012 opinion does not provide a rationale for the conclusion that it is likely that the Veteran's abnormal gait, due to the extent of deformity of bilateral flat feet, is causing him knee problems.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Thus, the March 2012 opinion of G.A.D., DPM, does not provide probative evidence in support of the Veteran's claim. 
With respect to the May 2017 private opinion by Y.H., LPC, CPO the opinion is entitled to some probative weight, as it is apparent the practitioner reviewed some of the Veteran's records and is familiar with his treatment as the record reflects she treated the Veteran for his service-connected bilateral pes planus on a few occasions from July 2014 to November 2016, documenting no complaints of, treatment for, or diagnosis of a knee condition, but noting his casting for bilateral custom inserts due to bilateral pes planus.  There is relatively no documentation of any symptoms or problems related to pes planus.  Hence, it appears the clinician based her opinion on these records and her examinations of the Veteran as his treating physician.  

An adequate VA examination considers the relevant history, provides a sufficiently detailed description of the disability, and provides a rationale to support the conclusions or opinions offered.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Similarly, an expert must have sufficient facts or data upon which to render an opinion and must reliably apply medical principles to those facts or data, but most of the probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). 

Although the May 2017 private clinician's rationale was not extensive, she essentially concluded that the condition pes planus causes misalignments amongst multiple joints such as the knee, ankle, and foot, which in turn can damage the knee.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  The probative value of the opinion was, however, undercut by the physician's lack of rationale for finding that the Veteran's service treatment records and post-service treatment records support that the Veteran's claimed disability was caused or aggravated by the service-connected bilateral pes planus.  She did not, however, discuss the contents of any of these listed records.  Nor did she identify how the Veteran's knee had "misalignment."  Finally, her opinion does not identify how any underlying condition of the Veteran's knee is worsened, she simply refers to knee pain.  The private clinician did not cite to any evidence to arrive at such conclusion.  She merely provided a blanket statement, noting review of the treatment records in finding that the Veteran's bilateral knee condition was related to his service-connected bilateral pes planus disability.  

The Board finds that the January 2011 VA opinion outweighs the May 2017 private opinion attributing the Veteran's bilateral knee condition to service-connected bilateral pes planus.  The private clinician is certainly competent to provide the positive opinion.  The opinion, however, is outweighed by the more reasoned and explained opinion of the January 2011 examiner.  As discussed above, the examiner's opinion is more consistent with the other evidence of record, for example her discussion of the June 2009 knee x-rays and detailed discussion of the medical evidence documenting the Veteran's medical history.  

Additionally, the January 2011 examination report reflects examination and interview of the Veteran, the examiner reviewed the claims file, identified a current disability, and provided an opinion on the dispositive question of whether the Veteran's bilateral knee condition was at least as likely as not aggravated by service-connected pes planus.  This opinion reflected consideration of the Veteran's lay reports, along with the medical evidence of record.  As the VA examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record, her more definitive opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The January 2011 VA examiner's opinion is therefore entitled to greater weight than the less probative opinion of the March 2012 VA clinician for the podiatry clinic and the May 2017 opinion of the Veteran's private clinician on the dispositive question of whether the Veteran's diagnosed bilateral knee condition was caused or aggravated by service-connected bilateral pes planus.

The Board acknowledges the Veteran's testimony that his bilateral knee condition is related to his service-connected bilateral pes planus disability and these disabilities impact his ability to walk, stand, or sit for prolonged periods of time.  Whether lay opinions of this nature are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether this opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  A review of the record evidence shows there is no indication that the Veteran has medical expertise.  Whether current bilateral knee condition leads to an aggravation beyond normal progression of the condition, is not a simple question subject to non-expert opinion evidence.  

As explained above, the weight of the evidence shows that the Veteran did not have recurrent or persistent knee symptoms at his service discharge or within one year thereafter; and there was not continuity of symptomatology or degenerative changes to a compensable degree within one year after service.  38 C.F.R. §§ 3.307, 3.309(a) (2016).  

There is also no indication of a direct link between the Veteran's current bilateral knee condition and military service on a basis other than secondary to service-connected disability.  For these reasons, the Board finds that the issue of entitlement to service connection for bilateral knee condition is not reasonably raised by the evidence of record and need not be further addressed.  

For all of the above reasons, the preponderance of the evidence is against a finding that all elements have been met to establish service connection for bilateral knee disability under any reasonably raised theory.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral knee pain and mild degenerative changes, to include as secondary to service-connected bilateral pes planus, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


